THE THIRTEENTH COURT OF APPEALS

                                   13-18-00006-CV


                       South Coast Spine & Rehabilitation, PA
                                         v.
                       Brownsville Independent School District


                                 On appeal from the
                County Court at Law No. 1 of Cameron County, Texas
                         Trial Cause No. 2008-CCL-01297


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

September 12, 2019